216 S.E.2d 910 (1975)
NYTCO LEASING, INC., Plaintiff,
v.
DAN-CLEVE CORPORATION et al., Defendants-Appellants,
v.
SOUTHEASTERN MOTEL CORPORATION, Third Party Defendant (Not involved in appeal).
Supreme Court of North Carolina.
July 30, 1975.
Sanford, Cannon, Adams & McCullough, John Q. Beard, E. D. Gaskins, Jr., H. Hugh Stevens, Jr., Daniel T. Blue, Jr., for plaintiff.
*911 Ellis Nassif, Vaughan S. Winborne, for defendants.
It being the opinion of the Court that the petition for certiorari was improvidently granted on 6 May 1975, 25 N.C.App. 18, 212 S.E.2d 41, and should have been denied, it is now ordered that the petition be and is hereby denied, 287 N.C. 260, 214 S.E.2d 432, and the cause be remanded to the N.C. Court of Appeals for disposition according to its decision.